DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on July 12, 2022 has been considered.
Applicant’s arguments and comments filed on July 12, 2022 with respect to rejections and objections of claims 1 – 16 under Cheriton in view of Shevade have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amber M. Beckley on July 25, 2022.
Please find below a listing of pending claims 7 and 15. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.
The claims of this application has been amended as follows: 



7. (Currently Amended)  The method of claim 1, wherein detecting a write-write conflict further comprises:
when the block number associated with the one REDO log is present in the hash table, checking the master node IDs associated with the one REDO log and the hash table; [[and]]
when both the master node IDs are same, a write-write conflict is not detected and the latest LSN is updated with the end LSN associated with the one REDO log;
when both the master IDs are different, comparing the base LSN and the latest LSN; [[and]]
when the base LSN is greater than the latest LSN, a write-write conflict is not detected and the latest LSN is updated with the end LSN associated with the one REDO log; and
when the base LSN is smaller than the latest LSN, a write-write conflict is detected and the transaction associated with the one REDO log is aborted.

15. (Currently Amended)  The system of claim 9, wherein a write-write conflict is detected by:
when the block number associated with the one REDO log is present in the hash table, checking the master node IDs associated with the one REDO log and the hash table; [[and]]
when both the master node IDs are same, a write-write conflict is not detected and the latest LSN is updated with the end LSN associated with the one REDO log;
when both the master IDs are different, comparing the base LSN and the latest LSN; [[and]]
when the base LSN is greater than the latest LSN, a write-write conflict is not detected and the latest LSN is updated with the end LSN associated with the one REDO log; and
when the base LSN is smaller than the latest LSN, a write-write conflict is detected and the transaction associated with the one REDO log is aborted.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 16 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Cheriton  (USPGPUB 2014/0258777), which discloses logging changes to a physical memory region during a logging time interval includes: detecting a write operation to the physical memory region, wherein the write operation modifies an indirect representation that corresponds to a physical data line in the physical memory region; and recording log information associated with the write operation; Shevade (USPGPUB 2018/0189373), which discloses a cross-data-store transaction coordinator identifying a cross-data-store transaction request that includes write operations directed to a set of different types of data stores (DS1) in a log-structured transaction request repository. A log-based transaction manager sends a response to a voting transition request to the cross-data-store transaction coordinator for a respective data store of the set of different types of data stores based on a result of conflict detection analysis of the voting transition request with respect to a portion of a persistent log of state transition records and modifies subsequent to receiving an abort or commit, where the persistent log indicates a result of the cross-data-store transaction request.   
The combination of the above-mentioned prior arts does not explicitly teach 
wherein detecting a write-write conflict further comprises: extracting from the one REDO log a master node identity (ID), a base log sequence number (LSN), and a block number associated with the one REDO log; extracting a current status of a hash table, wherein the hash table contains block numbers, master node IDs and the corresponding LSNs; checking for the presence of the block number associated with the one REDO log in the hash table; and when the block number associated with the one REDO log is not present in the hash table, a write-write conflict is not detected and the block number, master node ID and the end LSN associated with the one REDO log in the hash table are updated – as disclosed in independent claims 1 and 9. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 26, 2022

/SHAHID A ALAM/Primary Examiner, Art Unit 2162